Citation Nr: 1648330	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include atrial fibrillation, congestive heart failure, and coronary artery disease.

2.  Entitlement to service connection for gastrointestinal (GI) bleeding, secondary to treatment for a heart disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963 and from February 1964 to November 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The case was most recently before the Board in July 2015.  At that time, the Board denied a higher rating than 10 percent for service-connected hearing loss.  The Board also remanded the heart and GI claim for additional development.

The Board notes that additional evidence has been received since the May 2016 supplemental statement of the case (SSOC).  In May 2016, the Veteran's representative provided a waiver of the RO's initial consideration of any evidence the Veteran submitted.  See 38 C.F.R. § 20.1304(c).  Any other evidence received since then is not pertinent to the claims being decided herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's heart disability, to include atrial fibrillation, congestive heart failure, and coronary artery disease, did not have its onset during service or within one year from the date of separation from service, and is unrelated to an injury, disease, or event, in service.

2.  The Veteran's GI bleeding is related to nonservice-connected heart disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for GI bleeding have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Duty to Assist

A duty to assist issue was raised as the Veteran submitted authorizations to release private treatment records.  The claims were remanded by the Board in July 2015 to obtain the private treatment records (along with VA treatment records).  After obtaining authorization from the Veteran, private treatment records were received from multiple providers, including South Coast Gastroenterology, Trident Medical Center, Trident Cardiology Associates, Palmetto Primary Care Physicians, Charleston Surgery Center, Charleston Heart Specialists and Tri-County Surgical Associates.  The Board finds that there was substantial compliance with the July 2015 remand directives and the duty to assist was satisfied in this regard.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  


Service Connection

The Veteran contends that the grade I, systolic functional heart murmur which was noted in service led to his current heart disability.  Further, he indicated GI bleeding developed when he was on blood thinners for his heart condition, such as Coumadin, Xarelto and Eliquis.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, including various heart diseases, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

For chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts

As noted, the Veteran contends that his heart disorder had its onset in service and that the heart murmur noted in the service treatment records developed into his current heart condition.  A March 1964 service treatment record indicated a Grade I, systolic functional heart murmur.  The Board notes that the October 1981 separation examination noted no cardiac abnormalities.

Post-service records include a July 1990 VA examination for hypertension in which the examiner noted the Veteran had asymptomatic mitral valve prolapse.  He indicated an echocardiogram was consistent with a markedly redundant anterior mitral valve leaflet and mild mitral valve regurgitation.

An April 1997 private report indicated further cardiac symptoms.  The examiner noted significant serial 50 percent stenoses in the circumflex coronary artery, with a focal 70 percent stenosis in its mid to distal portion.  He indicated the right coronary artery had a proximal 90 percent stenosis followed by a distal 80 percent stenosis.  The left ventricular ejection fraction was slightly depressed and was estimated to be 45-50 percent, with mild hypokinesis of the anterior and lateral walls.

The Veteran continued to receive treatment for his heart disorder thereafter.  An August 2002 record indicated the Veteran has a history of coronary artery disease with the placement of a stent in 1997.  Further, a November 2004 private treatment record indicated the Veteran was suffering abdominal pain, nausea, anorexia, and the onset of black stools and probable upper gastrointestinal hemorrhage.  The examiner indicated the gastrointestinal bleeding was most likely related to a nonsteroidal induced injury with Coumadin, and the Coumadin was subsequently stopped.  An April 2005 private medical record indicated a vascular stent was placed relieving the stenosis.

The Veteran filed a December 2008 claim in which he indicated that in 1997 he was informed he had congestive heart failure and an irregular heartbeat.  He noted he was prescribed Coumadin and underwent multiple procedures related to his heart.

The Board remanded the claims in May 2014 to obtain a VA examination to determine the nature and severity of his heart disorders.  The examiner was also directed to address whether any GI bleeding was the result of the claimed heart disorder.

The Veteran was afforded a June 2014 VA examination in which the examiner diagnosed the Veteran with coronary artery disease and valvular heart disease.  The Veteran reported he had suffered chronic atrial fibrillation and was on Coumadin.  He reported a prior procedure to his heart to correct the arrhythmia, that he previously had two stents placed and that he underwent a two vessel cardiac bypass surgery.  The examiner noted cardiac arrhythmia with constant atrial fibrillation.  She noted a heart valve condition was present which affected the mitral, tricuspid and aortic valves.

The examiner concluded it is less likely than not that chronic atrial fibrillation and ischemic heart disease are related to or caused by the Veteran's service.  She noted the Veteran's heart conditions requiring both medical and surgical treatment presented many years after separation from service.  She reported there was the presence of a functional heart murmur during service.  However, there is no evidence based on medical literature which suggests, or puts forth a nexus between a functional heart murmur and the subsequent development of ischemic heart disease or atrial fibrillation.  She noted that a heart disorder was not diagnosed until 1997, sixteen years after service.  Further, the incidental finding of a functional heart murmur in 1964 is not considered a predictor of ischemic heart disease or of mysomatous degeneration of a heart valve.  Additionally, she noted the Veteran's service treatment records do not contain any data, information or reports of symptoms which could be considered suggestive or predictive of ischemic heart disease.

With regard to the GI bleeding condition, the examiner diagnosed the Veteran with gastritis and arteriovenous malformation.  She noted the Veteran had to take Coumadin (blood thinner) because of atrial fibrillation and it caused internal bleeding.  Symptoms included abdominal pain, anemia, nausea, vomiting and melena.

The examiner stated the Veteran's chronic atrial fibrillation was treated with Coumadin and he had several gastrointestinal bleeding episodes related to the anticoagulant.  Coumadin was then discontinued and the Veteran was treated with Eliquis with the intention that anticoagulation can be maintained without the risk of bleeding.  The examiner reported the Veteran's need for anticoagulation was related to and necessary for the nonservice-connected atrial fibrillation, which began many years after service.  Thus, it is less likely than not that the use of anticoagulants is related to any service-connected disability.

Analysis

Heart Disability

Based on the foregoing, the Board finds that the Veteran's heart disability, to include atrial fibrillation, congestive heart failure, and coronary artery disease, did not have its onset during service or within one year from the date of separation from service, and is unrelated to an injury, disease, or event, in service.

The Board accords great probative weight to the June 2014 VA examiner's expert medical opinion.  The opinion is highly persuasive as it is predicated on a thorough review of the record, to include the service treatment records and the Veteran's contentions, as well as the Veteran's entire medical history.  Further, the opinion considered and discussed the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  She offered clear and concise conclusions with supporting data, as well as well-reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The examiner's opinion established that the heart murmur the Veteran experienced during service did not develop into his currently diagnosed heart disability.  The Board acknowledges the Veteran's lengthy period of service and his contention that his heart disability had its onset in service.  The Veteran submitted an October 2014 statement in which he indicated he was diagnosed with a heart murmur at every physical in service but was never referred to a cardiologist for follow up.  He stated that shortly after service he was diagnosed with congestive heart failure and told that a valve was not shutting completely and allowing more blood flow through than appropriate.  He also noted dense cigarette smoke and noxious fumes added to the congestive heart failure.

With respect to his contentions regarding the etiology of his heart disabilities, the Board finds that these are not simple medical conditions the Veteran is competent to diagnose.  These diagnoses fall outside the realm of common knowledge of a lay person as they involve internal processes and diagnostic tests that cannot be identified by mere personal observation and sensory perception.  An opinion regarding the etiology of a complex condition such as a heart disability is complex, especially as the Veteran's diagnoses came approximately 16 years after service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the lay evidence related to the etiology of the Veteran's heart disability is of much less probative value than the June 2014 VA physician's opinion.  The Veteran's theory along with the evidence triggered the duty to assist, but the medical expert explained why there is not nexus.

The Board also finds that the Veteran's heart disability did not manifest during service or to a compensable degree within a year of separation of service.  As noted above, a heart murmur was indicated in the service treatment records; however, the October 1981 separation examination noted no cardiac abnormalities.  The evidence does not show that a confirmed heart disability manifested prior to 1997.  Further, the June 2014 VA examiner confirmed that the first indication of a heart diagnosis was a septal infarction in an April 1997 ECG.  Along these same lines, the Board finds a continuity of symptomatology is not shown.  Thus, service connection is not warranted based on the presumptive provisions pertaining to chronic diseases or under 38 C.F.R. § 3.303(b) as a substitute for the nexus element of the claim.

In sum, the Board concludes that service connection is not warranted for a heart disability on a direct basis to include a post-service diagnosis with a nexus, a presumptive basis for chronic disease, or under a continuity of symptomatology theory.  

GI Bleeding

The evidence shows that the Veteran's GI bleeding is related to his heart disability.  The June 2014 VA examiner acknowledged that the use of Coumadin led to GI bleeding as the need for the Veteran to take the anticoagulant was related to the atrial fibrillation.  However, the Board has determined that the heart disability is not service connected.  As there is no heart disability related to service, the GI bleeding condition is also denied as it is related to the nonservice-connected heart conditions.  Therefore, service connection on a secondary basis is not warranted for GI bleeding.

Conclusion

In June 2015 and October 2016 briefs, the Veteran's representative requested that the Board afford the Veteran the full benefit of reasonable doubt.  As the preponderance of the evidence is against both service connection claims, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a heart disability is denied.

Service connection for GI bleeding, secondary to treatment for a cardiac disability, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


